NOTE: This order is nonprecedential
United States Cou1“c of Appeals
for the FederaI Circuit
IN RE FRED T. PARKER
2011-1421
(Seria1 No. 09/815,567)
Appea1 from the United StateS Patent and Trademark
Office, Board of Patent Appea1s and Ir1terferences.
ON MOTION
0 R D E R
Fred T. Parker (Parker) moves for a 33-day extension
of tin1e, until Apri1 16, 2012, to file his reply brief.
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted

1N RE PA_R;KER 2
FOR THE CoURT
HAR 02 3m /S/ tran H0rba1y
Date J an I'Iorba1y
Clerk
cc: Janet Pi01i, Esq. U_S_ c0UR.FHl;§R,EA|_S ma
Raymond T. Chen, Esq. THEFEDEBALC|RCUlT
521 HAR U2 2012
l .lAN HORBALY
ClE¥K